Citation Nr: 0108756	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-18 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chloracne, claimed 
as secondary to herbicide exposure.  

2.  Entitlement to an increased rating for post traumatic 
stress disorder, currently rated as 70 percent disabling.  

3.  Entitlement to an earlier effective date for an award of 
an increased rating for post traumatic stress disorder.  

4.  Entitlement to an earlier effective date for an award of 
a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
law


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for chloracne, claimed as secondary to herbicide exposure.  
The veteran responded with an April 1997 notice of 
disagreement, initiating this appeal.  He was sent an April 
1997 statement of the case, and was also afforded a personal 
hearing at the RO on this issue.  The veteran's verbal 
testimony, given within the statutory time period and reduced 
to a written transcript, constitutes a valid substantive 
appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  This 
issue was thus perfected for appeal.  

In a July 1998 rating decision, the veteran was denied an 
increased rating for his service connected post traumatic 
stress disorder.  He responded with an October 1998 notice of 
disagreement regarding this determination.  In a February 
1999 rating decision, the veteran was awarded an increased 
rating, to 70 percent, for his post traumatic stress 
disorder.  He was also awarded a total disability rating 
based on individual unemployability.  The effective date for 
these awards was determined by the RO to be March 27, 1998.  
The RO also informed the veteran that the award of a 70 
percent disability rating for post traumatic stress disorder 
was considered to be a full grant of the benefits sought on 
appeal.  The veteran then filed a May 1999 notice of 
disagreement regarding the assigned effective dates of the 
awards of an increased schedular rating and a total 
disability rating.  He was sent a July 1999 statement of the 
case on this issue, and responded with an August 1999 VA Form 
9, perfecting his appeal.  


FINDINGS OF FACT

1.  The veteran was awarded service connection for post 
traumatic stress disorder in 1995.  

2.  By seeking treatment for his service connected post 
traumatic stress disorder, the veteran filed an informal 
claim for a total disability rating based on individual 
unemployability on January 3, 1997; the increase in 
disability resulting in the veteran's unemployability was not 
ascertainable in the one-year period preceding January 3, 
1997.


CONCLUSION OF LAW

The assignment for an effective date of January 3, 1997, for 
an award of a total disability rating based on individual 
unemployability is warranted.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a written statement with the VA on March 
27, 1998, seeking an increased rating for his service 
connected post traumatic stress disorder.  The veteran was 
initially awarded service connection for post traumatic 
stress disorder in a May 18, 1995 rating decision.  This 
service connection award was made effective from July 1, 
1992.  

VA medical records confirm that the veteran was hospitalized 
at a VA facility from October to November 1995 for 
psychiatric treatment.  Diagnoses of post traumatic stress 
disorder and major depression were noted.  At the time of 
admission, his mood was depressed, but he responded to 
medication and counseling.  He showed steady improvement and 
was discharged to be followed on an outpatient basis.  The 
hospitalization summary reflects that he returned to his job 
following discharge.  

Thereafter, the veteran did not seek VA psychiatric treatment 
for several months following his hospitalization, according 
to the evidence of record.  An October 1996 clinical notation 
described him as "doing well," and maintaining his 
abstinence from alcohol "without difficulty."  He was 
working at a part-time job and reported no post traumatic 
stress disorder or depressive symptoms.  

A June 1998 VA psychiatric examination was afforded the 
veteran.  He reported a 25-year history of psychiatric 
symptoms which have begun to worsen in the recent past.  His 
symptoms included poor sleep patterns, irritability, 
depression, and alcohol abuse.  He most recently went through 
detoxification in 1994, and had been sober for the last 17 
months.  He was currently being treated on an outpatient 
basis at a local VA medical center, with appointments 1-2 
times per month.  He was also taking medication for his 
psychiatric disabilities.  The veteran was last employed in 
1994, at which time he was fired due to his drinking 
problems.  His first wife died many years ago, and he has 
been married to his second wife for 28 years.  They "get 
along," and have 3 children.  He is close to his immediate 
family, but otherwise has limited social contacts.  On 
objective evaluation, he was alert, fully oriented, and 
cooperative, without any loose associations, flights of 
fancy, or unusual motor movements.  His affect was 
appropriate, and his mood was sullen and depressed.  He 
displayed no delusions, hallucinations, or paranoid thoughts.  
His memory, both recent and remote, was good, and his 
insight, judgment, and intellectual capacity were all 
adequate.  His final diagnoses included post traumatic stress 
disorder, recurrent major depression, in partial remission, 
and alcohol dependence, in remission.  A Global Assessment of 
Functioning (GAF) score of 40 was assigned by the examiner.  

The RO considered the evidence of record and issued a July 
1998 rating decision denying the veteran's claim for an 
increased rating, in excess of 50 percent, for his service 
connected post traumatic stress disorder.  He responded with 
an October 1998 notice of disagreement which requested, among 
other things, a 100 percent schedular rating for post 
traumatic stress disorder.  A total disability rating based 
on individual unemployability was also requested.  

In a February 1999 rating decision, the veteran was awarded 
an increased rating, to 70 percent, for his service connected 
post traumatic stress disorder.  He was also awarded a total 
disability rating based on individual unemployability.  These 
awards were made effective from March 27, 1998, which was 
determined by the RO to be the effective date of the 
veteran's claim.  He responded with a May 1999 notice of 
disagreement regarding the assigned effective date for his 
awards.  In his notice of disagreement, he argued that the 
prior receipt of various pieces of evidence, including VA 
medical records, should be construed as informal claims.  He 
made specific reference to VA medical records from 1994 which 
found the veteran was unable to work secondary to his 
"symptoms of post traumatic stress disorder," according to 
a VA examiner.  He also cited a January 1997 VA medical 
examination report, in which the veteran was noted under 
"occupation" to be unemployed since 1992 and "disabled 
secondary to post traumatic stress disorder symptoms."  He 
argued that these records constitute prior informal claims 
for a total disability rating based on individual 
unemployability.  He also stated that he did not receive a 
formal application form thereafter from the RO.  

Analysis

The veteran seeks an earlier effective date for his award of 
a total disability rating based on individual 
unemployability.  The effective date of an award of increased 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within one year from that 
date, otherwise the effective date shall be the date of 
receipt of the claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o) (2000).  

The veteran has asserted that various documents of record 
constitute informal claims, based upon which an earlier 
effective date would be warranted.  In this regard, 
applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims, either formal or 
informal, for benefits.  The VA is required to identify and 
act on informal claims for benefits.  38 U.S.C.A. 
§ 5110(b)(3) (West 1991); 38 C.F.R. §§ 3.1(p), 3.155(a) 
(2000); see Servello v. Derwinski, 3 Vet. App. 196 (1992).  
Specifically, the date of an outpatient or hospital 
examination or admission to a VA or hospital will be accepted 
as the date of receipt of an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2000).  However, among other 
requirements are that the informal claim must identify the 
benefit sought, and a timely formal claim must follow the 
informal claim.  38 C.F.R. § 3.155 (2000); Williams v. Gober, 
10 Vet. App. 447 (1997).  

The veteran, through his representative, first contends that 
VA hospitalization records from July and August 1994 
constitute an informal claim for a total disability rating 
based on individual unemployability.  According to the 1994 
hospitalization report, the veteran was unable to work 
secondary to his "symptoms of post traumatic stress 
disorder," according to a VA examiner.  At the time that 
assessment was made, the veteran was not service connected 
for post traumatic stress disorder or any other disability; 
he was not awarded service connection for post traumatic 
stress disorder until May 1995.  However, when he was 
subsequently awarded service connection for post traumatic 
stress disorder, this award was made effective from July 
1992, prior to the 1994 statement that the veteran was 
unemployable secondary to his now-service connected post 
traumatic stress disorder.  

At the time the veteran was initially awarded service 
connection and an initial rating for post traumatic stress 
disorder, the schedular rating criteria for this disability 
specifically included consideration of the impact upon the 
veteran's ability to obtain or maintain employment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  Thus, it was 
reasonable for the RO to construe the 1994 VA assessment that 
the veteran's employability was adversely affected by his 
post traumatic stress disorder within the context of his 
initial schedular rating for post traumatic stress disorder.  
This disability is the only disability for which he has been 
awarded service connection.  The veteran did not at that time 
state that he sought a decision on entitlement to a total 
disability rating based on individual unemployability, and 
the VA is not required to anticipate a claim for a particular 
benefit where no intention to raise it is expressed.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998).  

The veteran's representative next contends that a January 
1997 VA medical examination report, in which the veteran was 
noted to be unemployed since 1992 and "disabled secondary to 
post traumatic stress disorder symptoms," constitutes an 
informal claim for total disability rating based on 
individual unemployability.  This situation is manifestly 
different from the similar assessment made in 1994.  When the 
veteran presented himself for VA treatment in 1997, his grant 
of service connection for post traumatic stress disorder was 
established within the record.  The date of treatment at a VA 
facility for a service connected disability "will be" 
accepted as the date of receipt of claim for an increased 
rating for that disability.  38 C.F.R. § 3.157 (2000).  
Additionally, where, as in the present case, the examiner 
noted under "occupation" that the veteran was currently 
unemployed and described him as "disabled secondary to post 
traumatic stress disorder symptoms," the threshold has been 
met to constitute an informal claim for a total disability 
rating based on individual unemployability.  See Servello, 3 
Vet. App. at 199-200.  

When the VA identifies an action by a potential claimant 
which may reasonably be construed as an informal claim for 
benefits, the VA must forward a formal application form for 
the benefits in question to that party.  Thereafter, the 
claimant has one year to return the formal claim application 
in order to have date of receipt of the informal claim serve 
as the date of claim.  38 C.F.R. § 3.155 (2000).  The veteran 
in the present case has stated that subsequent to his January 
1997 VA medical examination, he was never afforded the proper 
paperwork to file a formal claim for total disability rating 
based on individual unemployability.  In such cases, the 
Court has stated that such a failure "may toll the one-year 
period for the claimant to file a formal application for 
benefits."  Lalonde v. West, 12 Vet. App. 377, 381 (1999) 
(citing Hamilton v. Brown, 4 Vet. App. 528, 544-45 (1993) (en 
banc)).  

Government agencies such as the VA are generally granted the 
presumption of regularity in their administrative functions, 
absent clear evidence to the contrary.  Mindenhall v. Brown, 
7 Vet. App. 271 (1994).  However, in the present case, no 
evidence is of record either that the RO forwarded the 
necessary paperwork to the veteran to file a formal claim for 
a total disability rating based on individual 
unemployability, or that his January 1997 appearance for VA 
treatment was even acknowledged as an informal claim.  Thus, 
the veteran's presentation on January 3, 1997 at a VA medical 
center for treatment of his service connected post traumatic 
stress disorder will be accepted by the Board as an informal 
claim under 38 C.F.R. § 3.157 for a total rating.  

If the veteran is recognized as having filed an informal 
claim for a total disability rating based on individual 
unemployability on January 3, 1997, then he is potentially 
eligible for an earlier effective date of up to a year prior 
to his date of claim, if the evidence so warrants.  See 
38 U.S.C.A. § 5110(a), (b)(2) (West 1991); 38 C.F.R. § 
3.400(o) (2000).  However, in the present case, the evidence 
does not establish that the increase in the severity of the 
veteran's disability became ascertainable in the one-year 
period preceding January 1997.

Prior to his request for VA treatment in January 1997, he was 
last hospitalized at a VA medical center in October and 
November 1995.  Thereafter, the only psychiatric treatment 
notation of record dated within a year of his January 1997 
informal claim described him as "doing well," and 
maintaining abstinence from alcohol "without difficulty."  
He was working at a part-time job and reported no post 
traumatic stress disorder or depressive symptoms.  Thus, the 
evidentiary record fails to establish that the veteran's 
unemployability was factually ascertainable within a year 
prior to his January 1997 request for medical treatment.  It 
follows that an effective date of January 3, 1997, and no 
earlier, be awarded for the veteran's award of a total 
disability rating based on individual unemployability.  

In conclusion, the veteran has presented convincing evidence 
that his January 3, 1997, appearance at a VA medical center 
for treatment of his service connected post traumatic stress 
disorder constitutes an informal claim for a total disability 
rating based on individual unemployability; thus, an 
effective date of January 3, 1997 is assigned for this claim.  

ORDER

The assignment of an earlier effective date of January 3, 
1997, for an award of a total disability rating based on 
individual unemployability is granted.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

As is noted above, the RO, within a July 1998 rating 
decision, denied the veteran an increased rating for his 
service connected post traumatic stress disorder.  He 
responded with an October 1998 notice of disagreement, 
initiating an appeal of this issue.  In a February 1999 
rating decision, the veteran was awarded an increased rating, 
to 70 percent, for his post traumatic stress disorder, along 
with a total disability rating based on individual 
unemployability; the RO informed the veteran that this award 
was considered a full grant of benefits sought on appeal, and 
declined to afford him a statement of the case on the 
increased rating issue.  However, a claim for an 
extraschedular total disability rating based on individual 
unemployability is separate from a claim for an increased 
schedular rating for a specific disability.  Thus, in the 
present case, where the veteran has been awarded an increased 
rating, but less than the maximum schedular rating, for his 
post traumatic stress disorder, additional development is 
required.  Because there has been no clearly expressed intent 
on the part of the veteran to limit his appeal to entitlement 
to a specified disability rating, the VA is required to 
consider entitlement to all available ratings for that 
disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
[citing AB v. Brown, 6 Vet. App. 35, 38 (1993)].  
Accordingly, this issue remains in appellate status, and is 
within the jurisdiction of the Board based on the filing of a 
timely notice of disagreement.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  

Because a statement of the case has not been issued by the 
RO, a remand is necessary, so that such may be afforded the 
veteran, and he may perfect his appeal of this issue.  The 
law mandates that a statement of the case must be issued 
following a notice of disagreement if the matter or matters 
in controversy are not otherwise resolved by a full grant of 
benefits to the appellant or a withdrawal of the notice of 
disagreement.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 19.26, 19.30 (2000).  

Next, the veteran also seeks service connection for 
chloracne, claimed as secondary to herbicide exposure during 
service.  As is noted in the introduction above, this claim 
was denied within a February 1997 rating decision.  He 
responded with an April 1997 notice of disagreement, 
initiating an appeal.  He was then sent an April 1997 
statement of the case, and was also afforded a personal 
hearing at the RO on this issue.  The veteran's verbal 
testimony, given the same month the statement of the case was 
issued, is thus within the statutory time period and, when 
reduced to a written transcript, constitutes a valid 
substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993).  This issue was thus perfected for appeal to the 
Board.  

However, the RO last issued the veteran a supplemental 
statement of the case on this issue in May 1997.  Additional 
pertinent evidence has been received since that time, but has 
not yet been considered by the RO, the agency of original 
jurisdiction.  See 38 C.F.R. § 19.31 (2000).  In light of 
such an omission, a remand is required to afford the veteran 
full and proper procedural development.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons a remand is required prior to 
final adjudication of the veteran's claim for service 
connection for chloracne, claimed as secondary to herbicide 
exposure.  

Finally, as is noted above in the introduction, the veteran 
has perfected an appeal of the effective date assigned for 
the award of an increased rating for post traumatic stress 
disorder; however, this issue is itself inextricably 
intertwined with the underlying issue of entitlement to an 
increased rating for post traumatic stress disorder; thus, 
the veteran's appeal of the effective date assigned his 
increased rating for post traumatic stress disorder will be 
deferred until his claim of entitlement to an increased 
rating for the same disability is finalized or otherwise 
resolved.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Thus, in light of the above, these claims are remanded for 
the following additional development:  

1.  The veteran, having filed a timely 
notice of disagreement regarding the 
denial of an increased rating for post 
traumatic stress disorder, must be 
afforded a statement of the case 
containing all applicable laws and 
regulations regarding these issues.  He 
should also be informed of the necessary 
steps required to perfect his appeal.  

2.  The RO must review the evidence 
submitted since the May 1997 supplemental 
statement of the case on the service 
connection claim for chloracne.  The RO 
must also ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if 
perfected for appeal.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 

